Name: Council Regulation (EEC) No 3727/85 of 20 December 1985 amending Regulation (EEC) No 2909/83 on measures to encourage exploratory fishing and cooperation through joint ventures in the fishing sector
 Type: Regulation
 Subject Matter: fisheries;  economic policy;  cooperation policy
 Date Published: nan

 No L 361 / 56 Official Journal of the European Communities 31 . 12 . 85 COUNCIL REGULATION (EEC) No 3727/ 85 of 20 December 1985 amending Regulation (EEC) No 2909/ 83 on measures to encourage exploratory fishing and cooperation through joint ventures in the fishing sector THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 396 thereof, Having regard to the proposal from the Commission , Whereas it is necessary , on account of the accession of Spain and Portugal , to amend Regulation (EEC ) No 2909 / 83 (*) in order to adjust the total estimated cost charged to the Community's budget ; Whereas , pursuant to Article 2 ( 3 ) of the Treaty of Accession , the institutions of the Community may adopt , before accession , the measures referred to in Article 396 of the Act of Accession , such measures entering into force subject to and on the date of the entry into force of that Treaty . HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2909 / 83 is hereby amended as follows : 1 . the second sentence of Article 11 shall be replaced by the following : 'The total cost charged to the Community's budget is estimated at :  13 million ECU for the redeployment premium provided for in Article 4 ,  10 million ECU for the cooperation premium provided for in Article 9 '; 2 . In Article 16 ( 2 ) '45 ' shall be replaced by '54'. Article 2 This Regulation shall enter into force on 1 January 1986 , subject to the entry into force of the Treaty of Accession of Spain and Portugal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The PrÃ ©sident R. STEICHEN 0 ) OJ No L 290 , 22 . 10 . 1983 , p. 9 .